Citation Nr: 1758942	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-00 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1975 to May 1978 and from June 1978 to July 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In September 2014, April 2016, and April 2017, the Board remanded the issue for further evidentiary development and adjudication. That development has been accomplished, and the claim has now been returned to the Board for further action. See Stegall v. West, 11 Vet. App. 268 (1998).  The matter has returned to the Board for appellate consideration. 


FINDING OF FACT

The competent and credible evidence of record is at least in equipoise that the Veteran's back disability manifested in-service, and is shown to be causally or etiologically related to an in-service event, injury, or disease. 


CONCLUSION OF LAW

The criteria for service connection for a back disability have been met. 38 U.S.C. §§ 1101, 1110, 1131, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In this case, VA satisfied its duty to notify the Veteran by way of a May 2007 letter.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  The Veteran received all essential notice, had a meaningful opportunity to participate in the development of his claim, and was not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Further, neither the Veteran, nor his representative, alleged prejudice with regard to notice.  Accordingly, the VA satisfied its duty to notify. 

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The evidence of record contains in-service treatment records, outpatient treatment records, and military personnel records.  No other relevant records have been identified and are outstanding.  For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issues on appeal. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded a VA medical examination in February 2015, with an addendum opinion added in May 2016 and May 2017. Based on the examination, including the addendum opinions, and the records, VA medical examiners were able to provide adequate opinions.  Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with VA medical examinations. 38 C.F.R. § 3.159(c)(4).  Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

At the outset, the Board notes that the Veteran has a current diagnosis of back disability. As such, the first element of service connection is met. The Board also concedes that the Veteran has an in-service injury. Although the service treatment records show that at discharge the Veteran had normal spine, the treatment records also show that the Veteran had three significant in-service injuries.  The first incident was when the Veteran tried to break up a fight and fell and subsequently injured himself.  The second incident is when the Veteran was hit by a jeep.  The third incident is when someone fell and slid into the Veteran during a hill climb training exercise.  The Board notes that the Veteran's main source of complaint was related to his left shoulder and left knee.  However, the Board finds the Veteran credible and competent and gives significant weight to the Veteran's statements that he also injured his back. Accordingly, what remains for consideration is whether the Veteran's current back disability is related to his in-service injuries. 

After a review of the record, the Board finds that the evidence is at least in equipoise that the Veteran's back disability is shown to be causally or etiologically related to in-service injuries.  

In the February 2015 VA examination, the examiner opined that the onset of the low back condition does not support a causal relationship with his active duty time as the service treatment records are negative for a back disorder, and the first time that the Veteran was diagnosed with a back disability was in 1991, about ten years after service.  The May 2016 addendum opinion reaffirmed the February 2015 findings with similar rationale.  In the May 2017 addendum opinion, the examiner once again affirmed the finding that there is no etiological connection between the falling injury to the Veteran's extensive spine condition.  The Board gives little probative value to these opinions as they are based on an inaccurate factual premise. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  All three examiners based their opinions based only on one incident of the Veteran falling during the hill climb training exercise.  However, the treatment records show that the Veteran had three significant injuries in-service that would affect his back.  The examiner did not consider the other two incidents, in particular, getting hit by a jeep.  Therefore, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's back disability was causally or etiologically related to in-service injuries.  As such, in the light most favorable to the Veteran, the Board finds the final element of direct service connection has been met. 

In conclusion, the Board finds that the Veteran has a current diagnosis of a back disability, and the medical evidence is at least in equipoise that the Veteran's back disability has been caused or etiologically related to his in-service injuries.  The Board thus finds that service connection for a back disability is warranted. 


ORDER

Entitlement to service connection for back disability is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


